Citation Nr: 0111058	
Decision Date: 04/17/01    Archive Date: 04/23/01

DOCKET NO.  00-07 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for residuals of a left eye 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


REMAND

The veteran served on active duty from September 1953 to 
September 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, that denied the above claim. 

This claim must be readjudicated by the RO in light of a 
change in the law.  The RO denied this claim as not well 
grounded; however, with the recent passage of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000), the well-grounded claim 
requirement for all claims seeking entitlement to veterans 
benefits has been eliminated.  Where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal has been concluded, the 
version of the law or regulation that is most favorable to 
the claimant will apply.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  As the changes enacted by the VCAA are 
clearly more favorable to the appellant, the RO must 
readjudicate this claim.

Additional evidentiary development of the record is in order 
as well.  There is an operative report of record from Wadley 
Regional Medical Center (Lewis C. Cook, M.D.); however, it 
does not appear that the veteran's complete treatment records 
from this facility have been obtained.  On remand, the 
veteran should be asked to provide the names and addresses, 
approximate dates of treatment or consultation, and 
appropriate releases for any private care providers who have 
examined or treated him for any left eye disorders or 
complaints since his separation from service.  If any such 
treatment is adequately identified and appropriate releases 
provided, the RO should attempt to obtain those records.  
VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A(b)).

If any development efforts are unsuccessful, the RO should 
notify the veteran of the records that have not been 
obtained, of the efforts undertaken to develop those records, 
and of further action to be taken in connection with the 
claim.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A(b)(2)).

Finally, after all his treatment records have been obtained, 
the veteran should be afforded a VA examination to determine 
the date of onset and etiology of any current left eye 
disorder.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(d)).  The service medical records document that he 
sustained a left eye injury during service resulting in an 
old central macular scar in January 1957.  Weak eye, left, 
and was also diagnosed on separation examination in August 
1957.

Accordingly, this case is REMANDED to the RO for the 
following development action:

1.  Notify the veteran of the information 
and evidence needed to substantiate his 
claim and of what part of such evidence 
the Secretary will attempt to obtain on 
his behalf.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) 
(to be codified as amended at 38 U.S.C. 
§ 5103(a)).  The notice should include 
informing him of the need for the 
following:

a.  the names, addresses, 
approximate dates of treatment, and 
appropriate releases for the 
treatment records of all private 
care providers who treated the 
veteran for any left eye disorders 
or complaints since his separation 
from service to the present, 
including, but not limited to, from 
Wadley Regional Medical Center 
(Lewis C. Cook, M.D.); and

b.  the names of any VA medical 
facilities at which the veteran 
received treatment or evaluation for 
left eye disorders or complaints 
since his separation from service to 
the present, and the approximate 
dates of such treatment.

2.  Request all private treatment records 
for which the veteran provides releases, 
and associate with the claims file all VA 
treatment records of which he provides 
adequate identifying information.  

3.  If any development undertaken pursuant 
to information or releases provided by the 
veteran above is unsuccessful, undertake 
appropriate notification action, to 
include notifying him what efforts were 
undertaken to develop the evidence, what 
records have been obtained, and what 
further action will be taken.  VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 
U.S.C. § 5103A(b)(2)). 

4.  Once the foregoing development has been 
accomplished to the extent possible, and the 
medical records have been associated with the 
claims file, afford the veteran an 
appropriate VA examination to obtain a 
medical opinion as to whether it is at least 
as likely as not that any current left eye 
disorder, including, but not limited to 
cataracts, had its onset during active 
service or is attributable to any in-service 
disease or injury. 

The medical rationale for the opinion should 
be provided, citing the objective medical 
findings leading to the conclusion.  The 
claims folder and a copy of this remand are 
to be made available to the examiner prior to 
the examination, and the examiner is asked to 
indicate that he or she has reviewed the 
claims folder, including the service medical 
records.  All tests deemed necessary by the 
examiner are to be performed.

5.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  If 
the report does not include an adequate 
response to the specific opinion 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 
(2000);  see also Stegall v. West, 11 Vet. 
App. 268 (1998).  

6.  Review the claims file and ensure that 
no other notification or development 
action, in addition to that directed 
above, is required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475.  If further action is required, 
undertake it before further adjudication 
of the claim.

7.  Then, readjudicate the veteran's 
claim, with application of all appropriate 
laws and regulations and consideration of 
any additional information obtained as a 
result of this remand.  

8.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 


